DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Inferring Front Facing Driver Based on Forward Motion Data of Vehicle To Determine Imaging Timing For Facial Recognition
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 3, 4, 6-8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denso {Japanese Patent No. 6052062 which was cited by Applicant with a translated abstract and cross-referenced in their specification.  Due to the high degree of relevance, a full English machine translation of Denso is being supplied with this Office Action and the cross references herein are with respect to this translation and are supplemented by the mark-ups made therein and which are hereby incorporated by reference}.
Claim 1
	In regards to claim 1, Denso discloses an image processing device comprising:
a memory configured to store instructions: and a processor {see control unit 111 which includes a memory and processor in order to execute the automated person search system 1 based on digital image data from in-vehicle camera 100 capturing an image of the driver’s face} configured to execute the instructions to:
determine whether a moving body driven by a driver is moving forward, based on acquired information {see page 2 in which the steering angle of the steering wheel is used to infer (determine) that the driver is facing forward in order to more reliably capture the driver’s (front) face.  In other words, when the steering wheel is being turned to a sufficient degree the driver is more likely to be looking forward so that a clear full, front image may be captured at that time.  See also Fig. 8, step S600-602 and page 6}; and
determine that imaging timing is in a satisfactory state when it is determined that the moving body is moving forward {see above cites and step S604 which is a request signal for requesting a face image from the in-vehicle camera 100 to capture the driver’s 

Claim 3
	In regards to claim 3, Denso discloses wherein the acquired information comprises speed of the moving body {see vehicle speed sensor 120 which is used to determine forward travelling state of the vehicle 10 and when to image the driver’s face with in-vehicle camera 100 to as discussed in relation to Fig. 8 and page 6}.

Claim 4
	In regards to claim 4, Denso discloses wherein the acquired information comprises operation information that indicates an operation with respect to the moving body {according to the instant specification, [0032], the “operation information” includes steering angle.  See the rejection of claim 1 re steering angle which reads directly on “operation information” when read in light of the instant specification.  It is noted that “operation information” also includes accelerator depression amount in [0032].}.

Claim 6
In regards to claim 6, Denso discloses wherein the processor is configured to execute the instructions to perform a predetermined process by using a facial image of the driver captured at the satisfactory state imaging timing {see the facial recognition (predetermined process) done via feature value generation unit 112 discussed on page 3 and search target storage means (database 20) as per claim 1}.
Claim 7
In regards to claim 7, Denso discloses a transmitter that transmits a facial image of the driver captured at the satisfactory state imaging timing to a predetermined device that performs a process by using the facial image {page 2 describes the control device 110 and database 20 are at a place different than the vehicle/in-vehicle camera and that the face image information is transmitted to the database for matching while pg. 3 states that such transmission may be a wireless communication}.

Claim 8
In regards to claim 8, Denso discloses wherein the imaging timing being in the satisfactory state means that there is a high possibility that an image captured of the driver at the imaging timing includes a frontal face of the driver {see the rejection of claim 1, particularly in reference to pg. 2 evidence}.

Claims 9 and 10
The rejection of device claim 1 above applies mutatis mutandis to the corresponding limitations of claims 9 and 10 while noting that the rejection above cites to both device and method disclosures. For the computer readable storage medium storing a program limitations of claim 10 see Fig. 2, processor 202, data storage 204 and column 1, lines 44-62 and column 4, lines 5-21.




Claims 1, 2, 4, 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quach (US 10,445,603 B1).
Claim 1
	In regards to claim 1, Quach discloses an image processing device {Figs. 1-3 illustrating a vehicle event recorder 102 having an inwardly facing camera 210 on the rear view mirror capturing a driver’s facial image (404) in order to identify/recognize the driver per column 2, lines 19-30 and is directed the same inventive concept as the instant invention which is to reduce the load on the event recorder by capturing driver images having the highest probability of recognition success which is when the driver is looking in the direction of the camera.   See also in-ward facing camera with lens 314 in Fig. 3 mounted to rear view mirror 302 slightly to the right of the driver to gather front facial images for driver identification per column 5, lines 14-32} comprising:
a memory configured to store instructions: and a processor {see Fig. 2, processor 202, data storage 204 and column 1, lines 44-62 and column 4, lines 5-21} configured to execute the instructions to:
determine whether a moving body driven by a driver is moving forward, based on acquired information {the steering angle (data) of the steering wheel is used to infer (determine) that the driver is looking in the direction of the camera (facing forward) in order to more reliably capture the driver’s (front) face to increase the facial recognition accuracy as per column 2, lines 28-55; column 5, lines 14-column 6, line 13.  Note that the camera 312/314 is mounted on the rear view mirror 302 pointed towards the driver as shown in Fig. 3.  As such, when Quach states “a diver image is captured, or is more 
determine that imaging timing is in a satisfactory state when it is determined that the moving body is moving forward {See above citations and explanations.  The image timing is determined to be satisfactory when the steering wheel data indicates that the vehicle is turning or changing lanes as per step 402 and indicates to capture the driver image in 404 as shown in Fig. 4 and discussed in column 5, line 39-column 6, line 13}.  
Claim 2
In regards to claim 2, Quach discloses, wherein the acquired information comprises acceleration of the moving body {see Fig. 5. Step 500 in which the sensor data (acquired information) is accelerometer data as further discussed in column 6, lines 14-28 such that if the acceleration indicates the vehicle is turning right then step 510 indicates to capture the driver image.  See also column 5, lines 39-50 and column 2, lines 50-61}.
Claim 4
	In regards to claim 4, Quach discloses wherein the acquired information comprises operation information that indicates an operation with respect to the moving 
Claim 6
In regards to claim 6, Quach discloses wherein the processor is configured to execute the instructions to perform a predetermined process by using a facial image of the driver captured at the satisfactory state imaging timing {see the facial recognition (predetermined process) in column 5, lines 21-32; column 6, lines 1-13; Fig. 6 and column 7, lines 9-55}.
Claim 7
In regards to claim 7, Quach discloses a transmitter that transmits a facial image of the driver captured at the satisfactory state imaging timing to a predetermined device that performs a process by using the facial image {See Fig. 6 and column 7, lines 9-55 illustrating a client/sever model for facial image recognition in which the facial image is transmitted to a predetermined device (server).  As for timing, see above citations and explanations}.

Claim 8
In regards to claim 8, Quach discloses wherein the imaging timing being in the satisfactory state means that there is a high possibility that an image captured of the driver at the imaging timing includes a frontal face of the driver {see the rejection of claim 1 above applying Quach}.
Claims 9 and 10
The rejection of device claim 1 above applies mutatis mutandis to the corresponding limitations of claims 9 and 10 while noting that the rejection above cites to both device and method disclosures. For the computer readable storage medium storing a program limitations of claim 10 see column 1, lines 44-62.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Denso and Quach.
Claim 2
In regards to claim 2, Denso is not relied upon to disclose wherein the acquired information comprises acceleration of the moving body.
Quach is a highly relevant and analogous reference as demonstrated above.  Quach also teaches wherein the acquired information comprises acceleration of the moving body {see Fig. 5. Step 500 in which the sensor data (acquired information) is accelerometer data as further discussed in column 6, lines 14-28 such that if the acceleration indicates the vehicle is turning right then step 510 indicates to capture the driver image.  See also column 5, lines 39-50 and column 2, lines 50-61}.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Denso and 
Kim {(JP 2016-539446A) which was cited by Applicant with a translated abstract.  Due to the high degree of relevance, a full English machine translation of Kim is being supplied with this Office Action and the cross references herein are with respect to this translation and are supplemented by the mark-ups made therein and which are hereby incorporated by reference}.
Claim 5
In regards to claim 5, Denso is not relied upon to disclose wherein the acquired information comprises the route information that indicates a route on which the moving body is moving.

Kim also teaches wherein the acquired information comprises the route information that indicates a route on which the moving body is moving {see travel determining unit that receives current position coordinate information (GPS)}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Denso’s determination of whether a moving body driven by a driver is moving forward based on acquired information wherein the acquired information comprises the route information that indicates a route on which the moving body is moving as taught by Kim because doing so merely combines prior art elements according to known methods to yield predictable results.









5 is rejected under 35 U.S.C. 103 as being unpatentable over Quach and 
Kim (JP 2016-539446A) which was cited by Applicant with a translated abstract.  Due to the high degree of relevance, a full English machine translation of Kim is being supplied with this Office Action and the cross references herein are with respect to this translation and are supplemented by the mark-ups made therein and which are hereby incorporated by reference.
Claim 5
In regards to claim 5, Quach not relied upon to disclose wherein the acquired information comprises the route information that indicates a route on which the moving body is moving.
Kim is an analogous reference from the same field of driver image acquisition for facial recognition.  See abstract, claim 1.  Kim also solves the same problem of limiting the capturing/input/processing of driver facial images to time instances in which the vehicle/user is travelling forward.  See page 3.
Kim also teaches wherein the acquired information comprises the route information that indicates a route on which the moving body is moving {see travel determining unit that receives current position coordinate information (GPS)}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Quach’s determination of whether a moving body driven by a driver is moving forward based on acquired information wherein the acquired information comprises the route information that indicates a route on which the moving .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For accelerator depression amount see Hirota (US 2012/0053798) including [0054]-[0056].	
Mizuta (US 2012/0245758 A1) discloses the acceleration limitations of claim 2.  See [0008], [0049]-[0052].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486